department of the treasury internal_revenue_service washington d c date number release date c dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for james c lanning assistant regional_counsel large case midstates region chicago illinois cc msr pod chi lc from subject deborah a butler assistant chief_counsel field service cc dom fs crediting pre-merger overpayments of consolidated_group this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend group a and subsidiaries a2 a3 a1 tin subsidiary of a1 other subsidiaries of a1 that were members of group a during year through year group b and subsidiaries b2 b3 b1 tin subsidiary of b1 other subsidiaries of b1 that were members of group b prior to date a representative s year year year date a date b year year year year year year issue sec_1 whether tax overpayments for the pre-acquisition years of a consolidated_group group a may be credited against outstanding tax_liabilities for post-acquisition years of the consolidated_group group b into which the corporate members of the group a were merged if group a’s corporate parent and some group a subsidiaries were liquidated or otherwise ceased to exist after the merger a b who is liable for the payment of group b’s liabilities for the post- acquisition years who is entitled to claim and receive a refund of the overpayment of group a’s overpayment for the pre-acquisition years whether for purposes of computing interest on equivalent overpayments and underpayments of tax under sec_6621 the above-referenced overpayments and underpayments are of the same taxpayer conclusions on the facts presented tax overpayments made by members of group a may be credited upon a request made on behalf of all former members of group a against outstanding tax_liabilities of group b under sec_6402 if such credits are made interest on the overpayments and on the underpayments of tax satisfied by the credits may be computed under sec_6611 and sec_6601 respectively since a request for interest_netting is not appropriate on the facts presented we are not opining whether corresponding and equivalent overpayments and underpayments by the members of two consolidated groups one of which was merged into the other are liabilities of the same taxpayer for purposes of interest_netting under sec_6621 facts group a is an affiliated_group_of_corporations that pursuant to the authority in sec_1502 filed consolidated income_tax returns for year through year a1 is the parent of group a and used its tin to file the group a returns the subsidiaries of a1 whose income was included on the consolidated_returns filed by a1 for group a are designated as a2 and a3 group b is an affiliated_group_of_corporations that pursuant to the authority in sec_1502 filed consolidated income_tax returns for year through year b1 is the parent of group b the subsidiaries of b1 whose income was included on the consolidated_returns filed by b1 for group b for years prior to year are designated as b2 and b3 in a single transaction on date a during year b1 acquired either directly or indirectly through b2 and b3 of the stock of a1 as a result a1 and its subsidiaries a2 and a3 all became subsidiaries of b1 and members of group b for the tax years following the acquisition a1 filed a final short_year income_tax return for group a with the year ending date a b1 filed an income_tax return for group b including the new members from group a for year on december year a1 was liquidated pursuant to sec_332 and sec_334 on date b during year a2 was merged into b2 through year and the present some of the former members of group a continue to exist as a subsidiary of b1 or its subsidiaries and as a member of group b other subsidiaries in group a that were acquired by group b have been sold or spun- off and therefore ceased to be members of group b b1 filed consolidated income_tax returns for group b for year through year with respect to tax_liabilities either collected by or due from group a a1 was the primary contact between the members group a and the service until it was dissolved at the end of year after a1 was dissolved b1 began acting on behalf of group a in contacts with the service the service has recently agreed to adjust the income_tax liabilities of group a and group b for year through year group b is liable for income_tax deficiencies for year and year although group b has overpaid its net tax_liability for year through year and these overpayments may be credited against the outstanding liabilities of group b for year and year the crediting of these overpayments is not sufficient to satisfy group b’s unpaid tax balances for year and year group a has tax overpayments for year year and year but has a small tax_deficiency for the short_year ending date a for year through year and the short_year ending date a group a has a net overpayment_of_tax the tax abatements that created the overpayments for group a’s year year and year are attributable to items carried back or forward from other tax years that ended before date a all of these carryback and carryforward adjustments are attributable to a2 for interest computation purposes b1 acting on behalf of group b has asked the service to apply the net overpayments of group a’s tax_liability for year through year against the outstanding tax_liability of group b for year and year law and analysi sec_1 credits under sec_6402 we first address the request as one for the crediting of interest under sec_6402 in enacting sec_6621 congress has indicated that in situations in which interest is both payable and allowable by the same taxpayer for the same period the secretary will take all reasonable steps to offset the liabilities rather than process them separately using the net interest rate of zero under sec_6621 see h_r conf_rep no 105th cong 2d sess accordingly the authorization for crediting overpayments under sec_6402 is the relevant statutory authorization with respect to these facts sec_6402 authorizes the service in lieu of refunding an overpayment_of_tax to a taxpayer to credit an overpayment against any existing liabilities on the part of the person who made the overpayment thus whenever an overpayment_of_tax is determined and another tax_liability of the person who made the overpayment remains unpaid the service has the option of refunding the overpayment or of crediting the outstanding overpayment against the outstanding underpayment pursuant to sec_6402 73_f3d_764 8th cir 34_f3d_536 7th cir see also sec_301_6402-1 when overpayments are credited against outstanding liabilities interest is accrued on either the overpayment or the underpayment satisfied by the credit only until the date on which the two amounts simultaneously exist when an overpayment is credited against another tax_liability of the same taxpayer sec_6611 provides that interest is to be allowed and paid on the overpayment from the date of the overpayment to the due_date of the amount against which the credit is taken for underpayments satisfied by a credited overpayment sec_6601 parallels sec_6611 by providing that no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment in contrast interest continues to accrue independently during an overlapping period on both the overpayments and underpayments if a sec_6402 credit is not made sec_6611 allows interest on refunds from the date the overpayment arises until a date preceding the date of a refund check by no more than days with respect to underpayment_of_tax sec_6601 provides that interest on an underpayment_of_tax that is not paid on or before the last date prescribed for payment accrues from the prescribed payment_date until the date on which the tax is paid if a taxpayer has an underpayment_of_tax from one year and an overpayment_of_tax from a different year that are outstanding at the same time the taxpayer usually benefits by having the interest on simultaneously existing underpayments and overpayments computed whenever possible using the sec_6402 credit process because the overpayment interest rates imposed under sec_6621 between date and date were lower than the underpayment interest rates imposed under sec_6621 during that period taxpayers benefit by having interest computed on simultaneously existing overpayments and underpayments for the shortest period possible the relevant criteria for using the credit is that sec_6402 only authorizes the service to credit an overpayment against any existing liabilities on the part of the person who made the overpayment thus it is necessary to determine first which sec_3302 of the irs restructuring and reform act of rra pub_l_no 112_stat_741 increased the overpayment interest rate under sec_6621 to equal the underpayment rate for non-corporate taxpayers for the second and succeeding calendar quarters beginning after the date effective date of the act person or persons are liable for the payment of an outstanding liability and second whether such person or persons made an overpayment_of_tax than can be credited in payment of the liability a group b’s tax_liabilities under sec_7701 a person is to be construed to mean and include an individual a_trust estate partnership_association company or corporation a consolidated_group is not a person but each corporate member of the group is a separate person generally a member of a consolidated_group is severally liable for the income_tax_liability of the group see sec_1_1502-6 when a tax is severally owed by two or more taxpayers the service has the authority to collect the full amount of the unpaid tax from any of the liable taxpayers see u s life title insurance_company of dallas v united_states 784_f2d_1238 5th cir applying several_liability of responsible persons under sec_6672 in this case group b includes at least one subsidiary a3 that was a member of group a during year through year and a member of group b during year and year as a member of group b during year and year a3 is severally liable for the underpayment of group b’s tax for those years the service would be authorized to collect the unpaid tax from a3 or any other member of group b included in filing the group’s consolidated_returns for year and year b group a’s overpayments the issue of determining who made the tax_payments that gave rise to group a’s tax overpayments for year through year is more difficult a3 as a member of group a during year through year can be viewed along with the other group a members during those years and their successors as having made the overpayments that are to be credited or refunded under sec_6402 because the payments were collectively made by the consolidated_group however they cannot be readily allocated among members of the group the service does not keep records of which member of a consolidated_group actually made any payments of a consolidated group’s tax_liabilities but records the payments as being made on an account for each taxable_period of the group using the tin of the group’s parent thus payments of group a’s tax_liabilities for year through sec_1_1502-77 adds the procedural requirement that any levy any notice of a lien or any other proceeding to collect the amount of any consolidated_group assessment after the assessment has been made will name the corporation from which such collection is to be made year would have been recorded as payments by the group on a single account under a1's tin nothing in the statute or regulations governing consolidated_returns requires the service to make such allocations sec_1501 gives groups of corporations the privilege of filing consolidated_returns and sec_1502 gives the service the authority to prescribe regulations that it deems necessary for returning determining computing assessing collecting and adjusting a consolidated group’s tax_liability as part of these regulations in sec_1_1502-77 the common parent of a consolidated_group is designated as the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year the usual practice of making payments as we understand it is for the common parent of a consolidated_group to make a collective payment or payments on behalf of the group and then to allocate the liability among the group using accounting adjustments or transferring payments among the group members sometimes group members make their own cash deposits but the service does not track the source of the deposits under routine circumstances the service has no need to allocate the source of payments among the members of a consolidated_group if the service determines that an overpayment of the taxes paid_by the consolidated_group is to be refunded to the group the service would mail a single payment to the parent of the group likewise any credits under sec_6402 would be made to the consolidated group’s income_tax accounts maintained in the name of the common parent as provided in sec_1_1502-77 the common parent will file claims for the refund of or credit and any refund will be made directly to and in the name of the common parent and will discharge any liability of the government in respect thereof to any such subsidiary sec_1_1502-77 also discusses the effect of consolidated_group members ceasing to be members of the group in later years sec_1_1502-78 sec_1_1502-79 sec_1_1502-79a provides separate instructions for claiming the carryback of net operating losses net capital losses and other tax items that may affect more than one tax_year and the allocation of these items among the members of a consolidated_group since the adjustments to a2's loss items in this case all originate in and are carried to years for which a2 was a member of group a we need not consider those provisions the provisions of this paragraph shall apply whether or not a consolidated_return is made for any subsequent year and whether or not one or more subsidiaries have become or ceased to be members of the group at any time the service has also acted to provide a remedy if the common parent designated by the regulation to act as the agent for the group dissolves as in this case sec_1_1502-77 provides if the common parent_corporation contemplates dissolution or is about to be dissolved or if for any other reason its existence is about to terminate it shall forthwith notify the district_director with whom the consolidated_return is filed of such fact and designate subject_to the approval of such district_director another member to act as agent in its place to the same extent and subject_to the same conditions and limitations as are applicable to the common parent if the notice thus required is not given by the common parent or the designation is not approved by the district_director the remaining members may subject_to the approval of the district_director designate another member to act as such agent and notice of such designation shall be given to the district_director until a notice in writing designating a new agent has been approved by such district_director if such district_director has reason to believe that the existence of the common parent has terminated he may if he deems it advisable deal directly with any member in respect of its liability thus whereas the regulations provide that the parent of a consolidated_group is the person authorized to file a claim_for_refund_or_credit we believe that the member of the consolidated_group designated to replace a dissolved parent under sec_1_1502-77 is the appropriate person to claim to credit of any overpayment in this case however it appears that no member of group a has been designated to act on behalf of the group in claiming a credit or a refund with some members of group a such as a1 having been dissolved some members of group a such as a2 having been merged into other corporations in group b some members of group a continuing to exist as members of group b and other members of group a having been sold or spun-off to shareholders the service cannot readily determine which former members of group a are entitled to claim the refund_or_credit of the overpayments for year through year or to share in the allocation of such refund_or_credit we understand however that congress intends that the service not take a restrictive view in crediting amounts under sec_6402 therefore in order to honor the congressional intent by allowing common members of group a and group b to have group a’s overpayments credited against group b’s outstanding liabilities we would allow group a’s overpayment credited against the outstanding liability of group b under sec_6402 if a properly designated representative of group a made a claim for such credit to protect the service against potential duplicate claims by members of group a and their successors we recommend that the service secure a closing_agreement executed on behalf of b1 and a corporation properly designated to represent group a under sec_1_1502-77 before processing the credit since a1 ceased to exist without designating a new agent to act for group a the members of group a that continue to exist must designate one of the remaining members to act for group a accordingly each member of and each successor to any member that has been merged or otherwise succeeded must designate one remaining corporate member of group a to act as agent for group a for the year through year each written designation should indicate the name and tin of the consolidated_group group a the consolidated years for which the designated agent is authorized to act as agent and the name current address and tin for the corporation being designated to serve as agent each written designation request must be signed by an officer of the corporation making the request requests made by successors of former members of group a must identify the member of group a on whose behalf the request is being made and the relationship between the corporation making the request and the member of group a once a representative for group a is properly designated an officer of the designated representative of group a should sign a claim by the designated representative on behalf of group a to have the group a overpayments credited to the group b liabilities the claim should be explicit the group a representative and b1 should then execute a closing_agreement that explains the basis for the credit and specifying that the overpayments otherwise refundable to group a for year through year or its former members is being credited under sec_6402 in payment of the outstanding tax_liabilities of group b for year and year because a specified corporation or corporations were members of group a during year through year and were severally liable for the payment of group b taxes as members of group b for year and year crediting the refund subject_to these conditions should serve to discharge the service’s liability to each member of group a for crediting or refunding the overpayments for year through year pursuant to sec_1_1502-77 the service should not make the credit if any one or more of the former members of group a or their successors refuse to designate a single former member of group a to act as the designated representative of the group or claims the right to the refunds of the group a overpayments determination of same taxpayer under sec_6621 as effective for periods beginning after date sec_6621 provides for a net interest rate of zero to the extent of overlapping tax underpayments and overpayments by the same taxpayer the statute as enacted by sec_3301 of the rra and amended by sec_4402 of the tax and trade relief extension act of ttrea pub_l_no 112_stat_2681 provides to the extent that for any period interest is payable under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest under this section on such amounts shall be zero for such period in limited circumstances the statute will also apply to periods beginning before the effective date if the applicable statute_of_limitations has not expired with regard to either the tax underpayment or overpayment and the taxpayer reasonably identifies and establishes the overlapping period for which the zero rate applies and files a timely request see revproc_99_43 issued date 1999_47_irb_579 for guidance on making a timely request as noted above to the extent that the service can credit overpayments against outstanding underpayments of the person who made the overpayment sec_6621 in inapplicable the service may credit the overpayments against outstanding liabilities under sec_6402 you have not advised us of any previously made refunds and payments that might bring sec_6621 into play without specific facts to address we have not determined whether underpayments and overpayments by consolidated groups that share some but not all common members are the same taxpayer we do note however that the legislative_history of sec_6621 indicates that the zero interest rate applies in those circumstances where the service would normally offset if the underpayments and overpayments were currently outstanding h_r conf_rep no 105th cong 2d sess case development hazards and other considerations please call if you have any further questions deborah a butler assistant chief_counsel by george e bowden technical assistant to the assistant chief_counsel field service
